ACCEPTED
                                                                                       01-15-00317-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                12/23/2015 11:44:37 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                            Cause No. 01-15-00317-CR

                         IN THE COURT OF APPEALS              FILED IN
                                                       1st COURT OF APPEALS
                                  FOR THE                  HOUSTON, TEXAS
                     FIRST JUDICIAL DISTRICT OF TEXAS 12/23/2015 11:44:37 AM
                               AT HOUSTON              CHRISTOPHER A. PRINE
                                                                    Clerk


                          ANDREAS MARCOPOULOS,
                                 Appellant

                                         v.

                            THE STATE OF TEXAS,
                                  Appellee.


                     Appeal from Cause No. 1440970
                         In the 248th District of
                         Harris County, Texas
____________________________________________________________________

            APPELLANT’S MOTION FOR EXTENSION OF TIME
                       TO FILE REPLY BRIEF


TO THE HONORABLE JUSTICES OF THE FIRST DISTRICT COURT OF
APPEALS:

      Appellant, ANDREAS MARCOPOULOS, by and through his counsel of record,

CARMEN ROE, files this Appellant’s Motion for Extension of Time to File Reply

Brief and in support shows this Court the following:

                                              I.

      Appellant was charged with the felony offense of possession of a controlled
substance in Cause No. 1440970 in the 248th District Court of Harris County Texas.

         Appellant filed a pretrial motion to suppress that was denied. Subsequently,

Appellant pled guilty and was placed on deferred adjudication probation for three (3)

years.

         On March 26, 2015, Appellant filed a notice of appeal and the trial court’s

certification of the right to appeal his pretrial orders.

                                                II.

         Appellant’s Brief was filed October 21, 2015 and the State’s Brief was filed

December 3, 2015. Appellant’s Reply Brief is currently due on December 23, 2015.

                                                III.

         Appellant requests an extension of thirty (30) days until January 22, 2016 to file

its reply brief. Counsel requests the additional time because the following briefs are due

in the courts of appeal: State v. Derek Johnson, State v. Jordan Nichols, State v.

Mashood Uddin, and State v. Brian Vanorman. For these reasons, Counsel has been

unable to submit its reply brief on the due date and hereby requests an extension of time.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend the time for filing Appellant’s Reply Brief in this cause until January 22,

2016.
                                       RESPECTFULLY SUBMITTED,

                                       /s/ Carmen Roe
                                       _________________________________
                                       CARMEN ROE
                                       CARMEN ROE LAW FIRM
                                       SBN: 24048773
                                       440 Louisiana, Suite 900
                                       Houston, Texas 77002
                                       713.236.7755 Phone
                                       713.236.7756 Fax
                                       carmen@carmenroe.com
                                       ATTORNEY FOR APPELLANT



                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served to the

Harris County District Attorney, Appellate Division, 1201 Franklin Street, Houston,

Texas 77002, on December 23, 2015.



                                             /s/ Carmen Roe
                                             _____________________________
                                             CARMEN ROE